20-12094-mew   Doc 12-1   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 1
                                  Pg 1 of 34




                     EXHIBIT 1
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1             Doc 12-1      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:1 05/18/2020
                                                    Pg 2 of 34



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF MONROE


          POSADAS DE PUERTO RICO                           Index No.
          ASSOCIATES, L.L.C.,

                                        Plaintiff,
                                                           SUMMONS
                  v.

          CONDADO PLAZA ACQUISITION, LLC;
          CONDADO PLAZA ACQUISITION
          LAGOON, LLC; and CONDADO PLAZA
          ACQUISITION OCEAN, LLC,

                                        Defendants.


         TO:

                  Condado Plaza Acquisition, LLC
                  1350 Broadway
                  New York, New York 10018

                  Condado Plaza Lagoon, LLC
                  1350 Broadway
                  New York, New York 10018

                  Condado Plaza Acquisition Ocean, LLC
                  1350 Broadway
                  New York, New York 10018

                 You are hereby summoned to answer the complaint in this action and to serve a copy of
         your answer, or, if the complaint is not served with this summons, to serve a notice of appearance,
         on the Plaintiff’s attorney within 20 days after the service of this summons, exclusive of the day
         of service (or within 30 days after the service is complete if this summons is not personally
         delivered to you within the State of New York); and in case of your failure to appear or answer,
         judgment will be taken against you by default for the relief demanded in the complaint.

                 The basis for venue is the parties’ agreement, pursuant to which Defendants irrevocably
         submitted to the exclusive jurisdiction of the Supreme Court of the State of New York and
         irrevocably and unconditionally waived any objection to the laying of venue in the Supreme Court
         of the State of New York.




         KE 68920059.15


                                                      1 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                         INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1           Doc 12-1   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                          RECEIVEDExhibit
                                                                                   NYSCEF:1 05/18/2020
                                               Pg 3 of 34



          Dated: May 18, 2020                         KIRKLAND & ELLIS LLP



                                                      /s/ Aaron Marks
                                                      Aaron Marks, P.C.
                                                      Joseph M. Sanderson
                                                      Jace A. Cearley
                                                      Giselle Sedano
                                                      KIRKLAND & ELLIS LLP
                                                      601 Lexington Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 446-4800
                                                      Facsimile: (212) 446-4900
                                                      Email: aaron.marks@kirkland.com
                                                              joseph.sanderson@kirkland.com
                                                              jace.cearley@kirkland.com
                                                              giselle.sedano@kirkland.com

                                                      Counsel for Plaintiff Posadas de Puerto Rico
                                                      Associates, L.L.C.




                                                  2
         KE 68920059.15


                                               2 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                 INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1          Doc 12-1   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                         RECEIVEDExhibit
                                                                                  NYSCEF:1 05/18/2020
                                              Pg 4 of 34



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF MONROE


          POSADAS DE PUERTO RICO                    Index No.
          ASSOCIATES, L.L.C.,

                                  Plaintiff,
                                                    COMPLAINT
                  v.

          CONDADO PLAZA ACQUISITION, LLC;
          CONDADO PLAZA ACQUISITION
          LAGOON, LLC; and CONDADO PLAZA
          ACQUISITION OCEAN, LLC,

                                  Defendants.




         KE 68920059.15


                                                3 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                 INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:1 05/18/2020
                                                    Pg 5 of 34



                  Plaintiff Posadas de Puerto Rico Associates, L.L.C. (“Posadas”), by and through its

         undersigned counsel, for its complaint against Defendants Condado Plaza Acquisition, L.L.C.

         (“CP Acquisition”), Condado Plaza Acquisition Lagoon, LLC (“CP Lagoon”), and Condado

         Acquisition Plaza Ocean, LLC (“CP Ocean,” and together with CP Acquisition and CP Lagoon,

         “Defendants” or “Buyer”), alleges as follows:

                                           NATURE OF THE ACTION

                  1.      This action arises out of Buyer’s breach of an agreement whereby Posadas agreed

         to sell, and Buyer agreed to buy, the real estate of the Condado Plaza Hilton (the “Hotel”) in San

         Juan, Puerto Rico, which is comprised of two separate hotel towers, and certain related assets.

                  2.      Under the terms of the Agreement of Purchase and Sale that governed the

         transaction (the “Agreement,” “Purchase Agreement” or “PSA”), Buyer agreed to pay $31,000,000

         and execute all of the closing documents on December 31, 2019 (the “Initial Closing Date”). Aside

         from the technicalities of conveyancing and certain local tax matters, the Agreement was governed

         by New York law and the parties agreed to exclusive jurisdiction in the Supreme Court of the State

         of New York or the United States District Court for the Southern District of New York.

                  3.      After Buyer could not complete the transaction on December 31, 2019 as planned,

         it exercised a one-time right to extend the Initial Closing Date until February 28, 2020. Thereafter,

         Buyer indicated that it required additional time to close, principally in order to attempt to procure

         debt financing or find equity co-investors to join them in the purchase (even though there was no

         financing condition for closing). In a good faith effort to accommodate Buyer, Posadas agreed to

         a series of three amendments to the Agreement between February 28, 2020 and March 17, 2020,

         with each amendment extending the closing date for the transaction in exchange for Buyer granting

         certain concessions so that Posadas could be sure that Buyer still intended to close. Among other

         provisions, Buyer agreed in the Second Amendment on March 5, 2020 to waive all conditions

                                                          2
         KE 68920059.15


                                                      4 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                   INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                     Pg 6 of 34



         precedent to closing, to post an additional million dollars in Earnest Money, as defined below, and

         to agree to the escrow agent’s immediate release of the Earnest Money to Posadas if Buyer failed

         to close. Each of the three amendments reaffirmed that the original Agreement, except as expressly

         amended or modified, remained valid and binding.

                  4.      As explained in more detail below, as part of the third and final amendment to the

         Agreement, which was executed on March 17, 2020—after the coronavirus crisis had

         overwhelmed the United States—the parties agreed to reschedule closing to the later of April 17,

         2020 or five business days after law offices and notaries were permitted to reopen in Puerto Rico.

         This reopening occurred on May 4, 2020. The Closing was thus set to occur five business days

         later, on May 11, 2020.

                  5.      As the final closing date approached, however, Buyer remained either unable or

         unwilling to uphold its end of the bargain. Yet, rather than request or negotiate another extension,

         Buyer demanded a 50% reduction in price and raised a number of spurious arguments asserting

         that it was not obligated to close the transaction in the days leading up to the final closing date.

                  6.      Despite Buyer’s anticipatory repudiation of the Agreement, as amended, Posadas

         waited until the Closing Date to see if Buyer would honor the Agreement. In addition, Posadas

         continued to prepare for the Closing by, among other things, causing an authorized signatory to

         sign certain Conveyance Documents in the presence of a notary public in Puerto Rico, as

         contemplated by Section 2.3(b) of the Agreement. When Buyer failed to appear at the Closing and

         complete the transaction on May 11, 2020, it materially breached the Agreement, as amended. In

         light of Buyer’s material breach, Posadas exercised its right to terminate the Agreement, entitling

         it to liquidated damages in the amount of $5,100,000 plus accrued interest in non-refundable




                                                           3
         KE 68920059.15


                                                       5 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                  INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:1 05/18/2020
                                                    Pg 7 of 34



         Earnest Money deposited in an escrow account administered by Fidelity National Title Insurance

         Company (the “Escrow Agent”).

                   7.     Unbeknownst to Posadas, however, Buyer had taken advantage of Posadas’ good

         faith decision to wait and see whether Buyer would complete the transaction on May 11, 2020.

         Without informing Posadas, and in violation of the exclusive jurisdiction clause in the Agreement

         (providing for jurisdiction only in the New York courts), Buyer commenced litigation in Puerto

         Rico and misled the court there into granting ex parte relief including a lis pendens that clouded

         Posadas’ title in the land underlying the Hotel (rendering it unmarketable to new potential buyers).

         Among other things, Buyer attached the original Agreement to its filing but omitted all three

         Amendments, thus hiding from the Puerto Rico court the fact that most of their arguments were

         expressly waived by the Second Amendment and that they had repeatedly ratified the contract,

         even after the emergency orders were in place. Further, ignoring the Agreement’s governing law

         clause, Buyer sought to have the Puerto Rico court apply a doctrine under Puerto Rico contract

         law that they assert permits the court to reduce the sale price to whatever price that the court deems

         “fair.”

                   8.     Buyer’s commencement of litigation in Puerto Rico and invocation of the laws of

         Puerto Rico breached the express terms of the Agreement, which provided that it was to be

         “governed by, interpreted under, and construed and enforced in accordance with, the laws of the

         State of New York,” except as to certain technicalities of conveyancing real property and local tax

         matters, and by which Buyer agreed that it “irrevocably submits to the exclusive jurisdiction of

         . . . the Supreme Court of the State of New York . . . for the purposes of any suit, action or other

         proceeding arising out of this Agreement or any transaction contemplated thereby.” (PSA

         §§ 14.13, 14.14 (emphasis added).)



                                                           4
         KE 68920059.15


                                                       6 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                   INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                     Pg 8 of 34



                  9.      Thus, when Posadas notified Buyer and Escrow Agent on May 11, 2020, that it was

         terminating the Agreement and demanded disbursement of the Earnest Money, Buyer purported

         to “reject” the termination based upon the existence of the Puerto Rico Action and the ex parte

         preliminary relief obtained from the court in connection therewith, and objected to the Escrow

         Agent disbursing the Earnest Money (which further breached the Second Amendment to the

         Agreement). As a result, the Escrow Agent has refused to disburse the $5,100,000 in Earnest

         Money until the parties resolve their dispute.

                  10.     In short, Buyer has materially breached the Agreement, as amended, in several

         respects. As a direct result, Posadas has been wrongfully deprived of the $5,100,000 plus accrued

         interest in Earnest Money, stripped of its right to market and sell the Hotel and its related assets to

         another buyer amid a volatile market, and denied its contractual right to litigate in New York.

         Because Defendants have refused to dismiss the litigation pending in Puerto Rico or honor the

         terms of the parties’ Agreement, Posadas is left with no choice but to commence the instant action

         seeking equitable, declaratory, and monetary relief.

                                           JURISDICTION AND VENUE

                  11.     This Court has subject matter over this action pursuant to Article VI, Section 7(a)

         of the Constitution of the State of New York.

                  12.     This Court has personal jurisdiction over Defendants pursuant to CPLR 301 and

         General Obligations Law Sections 5-1401 and 5-1402 because Defendants “irrevocably

         submit[ted] to the exclusive jurisdiction of [] the Supreme Court of the State of New York . . . for

         the purposes of any suit, action or other proceeding arising out of [the Purchase and Sale]

         Agreement or any transaction contemplated [t]hereby.” (PSA § 14.14.)

                  13.     Venue is proper pursuant to CPLR 501 because Defendants “irrevocably and

         unconditionally waive[d] any objection to the laying of venue of any action, suit or proceeding

                                                           5
         KE 68920059.15


                                                       7 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                     Pg 9 of 34



         arising out of [the Purchase and Sale] Agreement or the transactions contemplated [t]hereby in []

         the Supreme Court of the State of New York.” (PSA § 14.14.)

                                                      PARTIES

                  14.     Plaintiff Posadas de Puerto Rico Associates, L.L.C. is a limited liability company

         organized under the laws of the State of Delaware that owns the Condado Plaza Hilton in San Juan,

         Puerto Rico.

                  15.     Defendant Condado Plaza Acquisition LLC is a limited liability company

         organized under the laws of the State of Delaware with its principal office in New York,

         New York.

                  16.     Defendant Condado Plaza Acquisition Lagoon LLC is a limited liability company

         organized under the laws of the Commonwealth of Puerto Rico with its principal office in New

         York, New York. It was formed to acquire the oceanfront tower of the Condado Plaza Hilton as

         assignee of Defendant Condado Plaza Acquisition LLC.

                  17.     Defendant Condado Plaza Acquisition Ocean LLC is a limited liability company

         organized under the laws of the Commonwealth of Puerto Rico with its principal office in New

         York, New York. It was formed to acquire the lagoon-front tower of the Condado Plaza Hilton as

         assignee of Defendant Condado Plaza Acquisition LLC.

                                            FACTUAL BACKGROUND

             A. The Condado Plaza Hilton.

                  18.     The Hotel is a waterfront resort operated by its Property Manager, Hilton

         Worldwide International Puerto Rico LLC (“Hilton”). Opened in 1963, the Hotel is located in the

         vibrant Condado area of San Juan, Puerto Rico, where it overlooks the Atlantic Ocean and

         Condado Lagoon. Given that the Hotel is conveniently located minutes away from cruise piers,

         Old San Juan, and the Luis Muñoz Marín International Airport, and is within walking distance of

                                                          6
         KE 68920059.15


                                                       8 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                             INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1                Doc 12-1        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF:1 05/18/2020
                                                        Pg 10 of 34



         shopping, dining, museums, historic landmarks and recreational venues, it has historically been a

         favored choice of tourists, professionals, and international travelers.

                  19.     On or around July 10, 2019, Posadas began a process to market the Hotel and its

         related assets to potential buyers.

                  20.     Among those potential buyers was Platinum Capital Partners, Inc., the New York-

         based family office of Roys Poyiadjis.

                  21.     During the negotiations for the sale of the Hotel, Posadas’ representatives discussed

         at length the as-is nature of the transaction—including, among other things, that the Hotel had not

         been fully renovated since suffering cosmetic damage during Hurricane Maria, and that the terms

         did not require Posadas to keep the hotel open.

                  22.     In the negotiations leading up to the Agreement, Mr. Poyiadjis repeatedly requested

         that the Agreement include multiple extension rights that, in aggregate, would permit CP

         Acquisition (the LLC he created for this purchase) to extend the Initial Closing Date until June 30,

         2020. In the end, however, the parties agreed that the original Agreement would only provide CP

         Acquisition with a one-time right to extend the Agreement, as described in more detail below.

             B. Defendants Agree to Purchase the Hotel from Plaintiff.

                  23.     On November 20, 2019, Posadas entered into the Agreement with CP Acquisition,

         by which Posadas agreed to sell, and CP Acquisition agreed to buy, the Assets1—the Hotel and

         various associated property—for $31,000,000 (the “Purchase Price”), which amount was to be

         paid by CP Acquisition to Posadas on the Closing Date. (PSA § 2.1.)




         1
             Unless otherwise specified, capitalized terms used herein have the meaning attributed to them in the PSA or the
             amendments thereto.


                                                                 7
         KE 68920059.15


                                                             9 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                   INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 11 of 34



                  24.     The term “Assets” is defined in Background Paragraphs A and B of the Agreement

         to consist of numerous components, but principally the “Property” and the “Property-Related

         Assets.” In turn, the term “Property” is defined to include the buildings known as The Condado

         Plaza Hilton, as well as the two parcels of land on which the Hotel is constructed, which are

         described in more detail in Schedule A-1 to the Agreement. (PSA, Background ¶ A.) In turn, the

         “Asset-Related Property” is defined to include certain enumerated rights, titles, and interests in (or

         appurtenant to) land and intellectual property, among other things, that would be necessary or

         useful to operating the Hotel. (PSA § 2.1(b).)

                  25.     Pursuant to Section 2.3(a) of the Agreement, the parties agreed that the sale and

         purchase of the Assets (the “Closing”) would take place on December 31, 2019 (the “Initial

         Closing Date”). Under certain conditions, however, the parties had the ability to extend the Initial

         Closing Date until no later than February 28, 2020 (the “Outside Closing Date”). Thus, the parties

         agreed that the Closing would occur no later than the Closing Date—i.e., the Initial Closing Date,

         as extended (if extended) in accordance with the terms of Section 2.3(a). Specifically, Section

         2.3(a) states:

                  The closing of the sale and purchase of the Assets (the “Closing”) shall take place
                  on December 31, 2019 (the “Initial Closing Date”); provided, however, [Posadas]
                  shall have the right to adjourn the Initial Closing Date from time to time to a date
                  no later than February 28, 2020 (the “Outside Closing Date”) upon written notice
                  delivered to [CP Acquisition] for purposes of obtaining Seller’s Tourism
                  Exemption Concession as provided in Section 5.1(f), the Tax Ruling as provided in
                  Section 5.1(g) and/or the Required Lender Consent as provided in Section 5.1(h);
                  provided, further, [CP Acquisition] shall have a one-time right to adjourn the Initial
                  Closing Date to a date no later than February 28, 2020 (the “Buyer’s Outside
                  Closing Date”) upon the delivery of both written notice to [Posadas] and the
                  Extension Deposit to the Escrow Agent at least five (5) Business Days prior to the
                  Initial Closing Date (the Initial Closing Date, as the same may be extended
                  hereunder being hereinafter referred to as the “Closing Date”). TIME SHALL BE
                  OF THE ESSENCE WITH RESPECT TO BUYER’S AND [POSADAS’]
                  OBLIGATIONS UNDER THIS AGREEMENT (subject to such adjournments
                  of the Closing Date as are expressly permitted by this Agreement, including,


                                                            8
         KE 68920059.15


                                                       10 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                 INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:1 05/18/2020
                                                   Pg 12 of 34



                  without limitation, Section 8.3(a)). The Closing Date shall in no event occur later
                  than the later of (i) the Outside Closing Date and (ii) the Buyer’s Outside Closing
                  Date, as applicable, unless agreed in writing by the parties hereto.

         (PSA § 2.3(a).)

                  26.     Likewise, Section 14.21 of the Agreement stated: “[Posadas] and Buyer agree that

         time is of the essence with respect to the obligations of [Posadas] and Buyer under this

         Agreement.”

                  27.     To ensure that CP Acquisition honored the Agreement, and to provide liquidated

         damages if it failed to close, the PSA provided for CP Acquisition to transfer $3,100,000 (together

         with accrued interest thereon, the “Earnest Money”) into an escrow account administered by the

         Escrow Agent. (PSA § 2.2(b).) If CP Acquisition and Posadas proceeded to Closing on the Closing

         Date in accordance with the terms of the Agreement, the Earnest Money would be credited against

         the Purchase Price. (PSA §§ 2.2(c), 2.3(b).) In contrast, if CP Acquisition materially breached or

         defaulted in its obligations under the Agreement, Posadas had the right to terminate the Agreement

         and the Escrow Agent was obligated to disburse the Earnest Money to Posadas as liquidated

         damages for CP Acquisition’s breach. (PSA §§ 12.1(a), 12.1(d).) Accordingly, the parties agreed

         that “[t]he Earnest Money shall be non-refundable to [CP Acquisition].” (PSA § 2.2(b).)

             C. Defendants Seek an Extension of the Closing Date, Purportedly to Procure Debt
                Financing or Find Equity Investment Partners.

                  28.     On December 18, 2019, CP Acquisition delivered a formal notice informing

         Posadas that it was exercising its right to extend the Closing Date pursuant to Section 2.3(a) of the

         Agreement until February 28, 2020 (the Outside Closing Date). In order to obtain the extension,

         CP Acquisition also made an “Extension Deposit” of $1,000,000, which was to be treated as

         additional Earnest Money, in accordance with the terms of the Agreement. (PSA §§ 2.3(a),

         2.2(b), 1.1.)


                                                          9
         KE 68920059.15


                                                      11 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                               INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:1 05/18/2020
                                                   Pg 13 of 34



                  29.     Over the next several months, CP Acquisition repeatedly sought to extend the

         Closing Date for the sale. In these discussions, CP Acquisition repeatedly represented that it was

         attempting to find debt financing or equity co-investors for the Hotel and the related assets, and

         that it wished to delay the transaction until certain tax concessions could be received from the

         Puerto Rico Department of Treasury. Neither procurement of debt or equity financing nor Buyer

         obtaining tax concessions were conditions precedent to Buyer’s obligation to consummate the

         transaction under the original Agreement (or under any of the Amendments), and, in any event,

         Buyer waived all conditions precedent to Closing under the Second Amendment.

                  30.     As the Outside Closing Date under the original Agreement approached,

         CP Acquisition again requested an extension, for the principal stated reason of seeking financing

         or co-investors.

                  31.     In a good faith attempt to accommodate CP Acquisition, Posadas agreed to enter

         into an amendment to the Agreement on February 28, 2020 (the “First Amendment”). Thereunder,

         the parties agreed to extend the Closing Date until March 6, 2020. (First Amendment § 1,

         Background ¶ A.) In connection with extending the Closing Date, the parties (i) confirmed that

         they had reviewed and approved the Closing Documents, and (ii) clarified that certain post-Closing

         covenants under Section 4.2(f) could not delay or preclude the Closing. (First Amendment § 3.)

                  32.     The First Amendment also made clear that the Agreement remained in full force

         and effect:

                  Except as expressly amended, modified or superseded by [the First] Amendment,
                  the terms of the Purchase Agreement shall remain in full force and effect and are
                  hereby ratified by [Posadas] and [CP Acquisition]. Except as modified and
                  amended by this Amendment, the Purchase Agreement and the respective
                  obligations of [Buyer] and [Posadas] thereunder shall remain unmodified and in
                  full force and effect.

         (First Amendment § 6.)


                                                         10
         KE 68920059.15


                                                     12 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                 INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 14 of 34




                  33.     Therefore, aside from changing the Closing Date and clarifying the scope of certain

         post-closing obligations under Section 4.2(f) of the Agreement, all other terms and conditions of

         the Agreement were reaffirmed by the First Amendment. Thus, time continued to be of the essence

         in accordance with Sections 2.3(a) and 14.21 of the Agreement.

                  34.     Additionally, the same day that CP Acquisition signed the First Amendment, it

         assigned all rights under the Agreement to its affiliates CP Ocean and CP Lagoon, and CP Ocean

         and CP Lagoon expressly assumed all terms, obligations, covenants, and conditions under the

         Agreement. As required by the Agreement, the assignments made clear, notwithstanding the

         assignment and assumption, that CP Acquisition would continue to remain primarily liable under

         the Agreement, and the assignment and assumption did not limit, abrogate, or release CP

         Acquisition from its obligations under the Agreement. (See also PSA § 14.7(i) (“Buyer shall

         continue to remain primarily liable under this Agreement notwithstanding any such assignment or

         designation and no such assignment or designation shall limit, abrogate or release Buyer’s

         obligations hereunder . . . .”).)

             D. Defendants Seek and Obtain Further Extension of the Closing Date and Agree to
                Waive All Closing Conditions.

                  35.     As March 6, 2020 approached, Buyer again requested an extension for the principal

         stated reason of seeking debt financing or co-investors.

                  36.     Posadas again agreed to accommodate Buyer, and the parties entered into a second

         amendment to the Agreement on March 5, 2020 (the “Second Amendment”). Thereunder, Buyer

         acknowledged that “Buyer ha[d] no rights under the [Agreement, as amended by the First

         Amendment,] to extend the Scheduled Closing Date.” (Second Amendment, Background ¶ B.)

                  37.     Buyer acknowledged that Posadas was “willing to permit one additional extension

         of the Scheduled Closing Date to March 17, 2020 … in consideration of (i) Buyer funding … an

                                                          11
         KE 68920059.15


                                                      13 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                   INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1                 Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:1 05/18/2020
                                                      Pg 15 of 34



         additional non-refundable $1,000,000 to Escrow Agent (the ‘Additional Extension Deposit’) and

         (ii) Buyer agreeing to the other terms and conditions of [the Second Amendment].” (Second

         Amendment, Background ¶ C.) Buyer also agreed that the Additional Extension Deposit “shall be

         included as part of the Earnest Money under the Purchase Agreement….” (Second Amendment

         § 1(b).)

                    38.    Importantly, to reassure Posadas that Buyer actually intended to close, the parties

         agreed that Buyer waived all of Posadas’ pre-Closing obligations. Specifically, Section 2 of the

         Second Amendment states:

                    Buyer hereby agrees that (i) Buyer has waived all conditions precedent to Closing,
                    and (ii) notwithstanding anything to the contrary contained in the Purchase
                    Agreement (including without limitation, Section 14.5(b)), in the event that the
                    Closing does not occur on [March 17, 2020], (x) Escrow Agent shall immediately
                    release the Earnest Money to Seller and (y) Buyer shall not have any right to object
                    to the release of the Earnest Money to Seller.

                    39.    Thus, after the Second Amendment, Buyer had waived every condition precedent

         to Closing and unequivocally agreed that the Earnest Money would be immediately released as

         liquidated damages to Posadas if—for any reason—the Closing failed to occur on March 17, 2020.

                    40.    In addition, the Second Amendment again made clear:

                    Except as expressly amended, modified or superseded by [the Second
                    Amendment], the terms of the Purchase Agreement [as amended by the First
                    Amendment] shall remain in full force and effect and are hereby ratified by
                    [Posadas] and the Buyer. Except as modified and amended by this [Second]
                    Amendment, the Purchase Agreement [as amended by the First Amendment] and
                    the respective obligations of Buyer and [Posadas] thereunder shall remain
                    unmodified and in full force and effect.

         (Second Amendment § 6.)

                    41.    As a result, all other terms and conditions of the Agreement, as amended by the

         First Amendment, remained in full force and effect—and time continued to be of the essence

         pursuant to Sections 2.3(a) and 14.21 of the Agreement.


                                                            12
         KE 68920059.15


                                                        14 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 16 of 34



             E. In Light of COVID-19 Emergency Orders in Puerto Rico, the Parties Agree to
                Reschedule Closing.

                  42.     As the parties signed the First Amendment and the Second Amendment, the

         ongoing coronavirus pandemic continued to develop as COVID-19 spread throughout the world.

         In fact, before either the First Amendment or Second Amendment were executed, the United States

         Secretary of Health and Human Services had declared the pandemic a public health emergency

         under Section 319 of the Public Health Services Act, 42 U.S.C. § 247d, on January 31, 2020.

                  43.     On February 26, 2020, the Center for Disease Control confirmed that community

         spread was occurring in the United States.

                  44.     As the new Closing Date of March 17, 2020 approached, the public health situation

         continued to deteriorate.

                  45.     On March 11, 2020, the World Health Organization concluded that the spread of

         the coronavirus constituted a pandemic.

                  46.     On March 12, 2020, the Governor of Puerto Rico, Wanda Vázquez Garced,

         declared a state of emergency in Puerto Rico.

                  47.     The President of the United States declared a state of national emergency on

         March 13, 2020.

                  48.     And, on March 15, 2020, Governor Vázquez exercised her emergency powers to

         order the closure of nonessential government operations, businesses, and public accommodations

         in Puerto Rico, and ordered an island-wide curfew.

                  49.     In light of this order, notaries, and law offices were unable to operate in Puerto

         Rico, and the Closing could not proceed as scheduled.

                  50.     The Second Amendment’s broad “notwithstanding anything to the contrary

         contained in the Purchase Agreement” language entitled Posadas to receive the Earnest Money “in


                                                          13
         KE 68920059.15


                                                      15 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                           INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1                Doc 12-1       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:1 05/18/2020
                                                       Pg 17 of 34



         the event that the Closing does not occur on [March 17, 2020]” even if the reason for not closing

         was outside the parties’ control. Indeed, the Agreement does not include a force majeure provision,

         and the parties never added one (or even discussed adding one) by virtue of any amendment.2

                  51.     Nonetheless, and despite Buyer still not having obtained debt or equity financing

         on terms Buyer considered acceptable, Posadas and Buyer agreed to reaffirm the Agreement and

         reschedule the Closing. Posadas and Buyer entered into a third amendment to the Agreement on

         March 17, 2020 (the “Third Amendment”).

                  52.     Thereunder, the parties expressly acknowledged that, “[i]n light of the current

         conditions as a result of the Covid-19 pandemic and actions taken by relevant government

         authorities as a result therefrom,” they would extend the Closing Date. (Third Amendment,

         Background ¶ B.)

                  53.     The Third Amendment rescheduled the Closing Date for the later of April 17 or

         five business days after real estate closings were again possible in Puerto Rico, whichever occurred

         first, but also set an outside date of July 31, 2020. Pursuant to Section 1 of the Third Amendment:

                  Upon the execution of this [Third Amendment], the New Scheduled Closing Date
                  for the Closing shall be the later to occur of (x) April 17, 2020 and (y) date that is
                  five (5) Business Days following the applicable Governmental Authority
                  permitting the operations of the Registry of Property, law firm offices and notary
                  public in San Juan, Puerto Rico in accordance with the Purchase Agreement [as
                  amended by the First and Second Amendments], provided that in no event shall the
                  New Scheduled Closing Date be later than July 31, 2020.

                  54.     Section 1 of the Third Amendment does not obligate Posadas to provide Buyer with

         any formal notice or take any affirmative steps to schedule the Closing Date once the applicable

         Governmental Authority permits the operations of the Registry of Property, law firm offices and


         2
             Indeed, given the dates of the Amendments, the COVID-19 pandemic likely would not have qualified as force
             majeure under common force majeure clauses anyhow, since it was known or at least foreseeable at the time the
             parties entered into the Amendments and ratified the Agreement.


                                                               14
         KE 68920059.15


                                                           16 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                               INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:1 05/18/2020
                                                   Pg 18 of 34



         notaries public in San Juan, Puerto Rico. Rather, the Third Amendment automatically fixes the

         Closing Date for five Business Days after these conditions are present.

                  55.     The Third Amendment did not otherwise alter or modify the Agreement, as

         previously amended by the First and Second Amendments, in any way. In recognition of this fact,

         the parties agreed:

                  Except as expressly amended, modified or superseded by this [Third] Amendment,
                  the terms of the Purchase Agreement [as amended by the First and Second
                  Amendments] shall remain in full force and effect and are hereby ratified by the
                  Seller and the Buyer. Except as modified and amended by this Amendment, the
                  Purchase Agreement and the respective obligations of Buyer and [Posadas]
                  thereunder shall remain unmodified and in full force and effect.

         (Third Amendment § 4.)

                  56.     Accordingly, all of the original terms and conditions of the original Agreement,

         except as expressly modified by the First, Second, and Third Amendments, remained in full force

         and effect—including, but not limited to, the “time is of the essence” condition in Sections 2.3(a)

         and 14.21 of the Agreement.

             F. Defendants Materially Breach the Terms of the Agreement by Refusing to Complete
                the Closing by the Closing Date.

                  57.     On May 1, 2020, the Governor of Puerto Rico issued Executive Order 2020-38.

         Pursuant to Executive Order 2020-38, the applicable Government Authority permitted law offices

         and notaries public in San Juan, Puerto Rico, to resume operations on May 4, 2020, provided that

         they took certain health precautions. In turn, the Registry of Property had remained in operation

         through electronic means, and continued to be operational on and after May 4, 2020. As a result,

         all conditions precedent to setting a Closing Date were met.

                  58.     On May 4, 2020, despite being under no obligation to provide notice, Posadas

         notified Buyer that the Closing would now occur on May 11, 2020—five Business Days after the

         Registry of Property, law offices and notary public in San Juan, Puerto Rico, were permitted to

                                                         15
         KE 68920059.15


                                                     17 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                             INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1                Doc 12-1        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF:1 05/18/2020
                                                        Pg 19 of 34



         operate—in accordance with Section 1 of the Third Amendment. Because the conditions of

         Section 1 of the Third Amendment had been satisfied, the parties or their duly empowered

         representatives were therefore obligated to close at 1:00 p.m. (New York time) that day.3

                  59.     On May 6, 2020, by and through its legal counsel, Buyer delivered a letter

         purporting to reject Posadas’ notice. Therein, Buyer advanced a series of baseless arguments

         seeking to avoid its contractual obligations.

                  60.     First, Buyer reasoned that the Closing Date should have been calculated from the

         date on which the Governor of Puerto Rico issued Executive Order 2020-38, rather than the date

         that it went into effect, and Closing should occur on May 8, 2020 instead of May 11, 2020 under

         Section 1 of the Third Amendment. Instead of offering to complete the Closing on May 8, 2020,

         Buyer argued that—since Posadas’ notice had a different date—the notice (which, again, was

         never required) was a “nullity” and “tantamount to [Posadas] unilaterally renegotiating the terms

         of the Purchase Agreement.”

                  61.     Second, Buyer oddly asserted that Posadas “did not declare time is of the essence

         in the Notice.” This of course was never necessary. The Agreement itself made clear: “TIME

         SHALL BE OF THE ESSENCE WITH RESPECT TO BUYER’S AND SELLER’S

         OBLIGATIONS UNDER THIS AGREEMENT (subject to such adjournments of the Closing

         Date as are expressly permitted by this Agreement . . . .).” PSA § 2.3(a) (emphasis in original).

         Section 14.21 further reiterated that “time is of the essence.” Although the First, Second, and Third

         Amendments expressly revised the Closing Date, the “time is of the essence” clauses continued at




         3
             Puerto Rico observes Atlantic Standard Time year round. Atlantic Standard Time is identical to Eastern Daylight
             Time, and thus during the period that New York observes Daylight Savings Time, the time in Puerto Rico is the
             same as New York.


                                                                16
         KE 68920059.15


                                                            18 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                  INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 20 of 34



         all times to remain in full force and effect. (First Amendment § 6; Second Amendment § 6; Third

         Amendment § 4.)

                  62.     Third, Buyer argued that it was “unreasonable” in light of the COVID-19 global

         pandemic for its representatives to complete the Closing, because their representatives would have

         to “travel to San Juan, Puerto Rico in violation of shelter-in-place orders, governmental restrictions

         on non-essential business and social distancing guidelines . . . .”

                  63.     This argument was pretextual. The parties knew of the COVID-19 pandemic and

         were fully aware that governmental restrictions were either imminent or already in place when

         they entered into the Third Amendment, which expressly notes that it was executed “[i]n light of

         the current conditions as a result of the Covid-19 pandemic and actions taken by relevant

         government authorities as a result therefrom . . . .” (Third Amendment, Background ¶ B.)

                  64.     Moreover, the U.S. Department of Health and Human Services declared a public

         health emergency in the United States on January 31, 2020. In turn, Governor Vazquez issued

         Executive Order 2020-23 on March 12, 2020—five days before the Third Amendment was

         executed—ordering Puerto Ricans to observe, among other things, a curfew, social distancing

         guidelines, and to remain in their homes, unless leaving for specific purposes in response to

         COVID-19.

                  65.     In any event, there was no obstacle to completing the transaction by executing the

         Conveyance Documents in the presence of the Puerto Rico Notary as required under the

         Agreement. The Agreement did not require anyone to travel to Puerto Rico; it simply required a

         person authorized to act for Buyer to appear before the notary. In fact, since Buyer’s Puerto Rico

         attorney had previously executed certain other documents on Buyer’s or Buyer’s affiliates’ behalf




                                                          17
         KE 68920059.15


                                                      19 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                                 INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1                 Doc 12-1        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                     RECEIVEDExhibit
                                                                                              NYSCEF:1 05/18/2020
                                                         Pg 21 of 34



         that required such authorization,4 Posadas is informed and believes that Buyer had already

         executed or readily could have arranged for the execution of the requisite resolutions to give its

         Puerto Rico attorney authority to execute the Conveyance Documents on Buyer’s behalf.

                  66.     The Governor of Puerto Rico’s Executive Order 2020-38 permitted law offices and

         notaries to resume operations, this transaction could have been consummated under the provisions

         of that Executive Order, and local counsel on behalf of Posadas filed a health and security protocol

         and self-certification slip with the Department of Labor in Puerto Rico as necessary to complete

         an in-person Closing in its offices.

                  67.     As reflected by Section 2 of the First Amendment, the Conveyance Documents had

         been previously reviewed and approved by Buyer, thus all that remained to be done was to sign

         and update the papers to properly reference the names of the authorized signatories. Buyer could

         have easily appointed an authorized representative or attorney-in-fact within Puerto Rico to handle

         this aspect of the Closing. Indeed, Posadas duly authorized and caused its local counsel to appear

         on its behalf on May 11, 2020 to execute the Conveyance Documents. Further, Buyer had local

         counsel within Puerto Rico, whom they had apparently authorized on previous occasions to

         execute other Closing documents on behalf of Buyer or Buyer’s affiliates in anticipation of prior

         Closing Dates (which were then extended by the parties).5 In addition, it is commonplace for

         parties to transactions for Puerto Rico real estate to execute such Conveyance Documents in this

         manner.



         4
             Specifically, in March, Buyer’s counsel had indicated to Seller’s counsel that Buyer intended to further assign the
             Agreement to two new affiliated Delaware entities with the same names as CP Ocean and CP Lagoon, and Buyers
             local Puerto Rico counsel executed certain Closing documents under the Agreement on behalf of those entities
             and delivered those documents to Seller’s counsel.

         5
             Nor did Buyer inquire as to the adequacy of the safety precautions Posadas’ counsel had adopted and certified to
             the Puerto Rican authorities.


                                                                  18
         KE 68920059.15


                                                              20 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                                INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1                 Doc 12-1        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                     RECEIVEDExhibit
                                                                                              NYSCEF:1 05/18/2020
                                                         Pg 22 of 34



                  68.     Finally, Buyer argued that the Agreement “requires [Posadas] to deliver, among

         other things, a going concern hotel,” and thus the Closing could not occur on May 11, 2020. In

         support, Buyer cited zero provisions in the Agreement, and the reason for this conspicuous

         omission is simple: Posadas is not, was not, and never has been obligated to deliver a “going

         concern hotel.” To the contrary, the Agreement expressly and unequivocally disclaims any such

         obligation (indeed, at the time the Agreement was signed, the Hotel was already considered a

         “distressed” asset).

                  69.     The Agreement expressly states that, “[n]otwithstanding anything to the contrary

         contained [t]herein, [Posadas] shall not be required . . . to maintain operations at the hotel.”

         (PSA § 3.4(a)(i)(D).6) Moreover, pursuant to Section 7.4(a) of the Agreement, Buyer expressly

         acknowledged and agreed in relevant part:

                  BUYER HAS NOT BEEN INDUCED BY AND HAS NOT RELIED UPON
                  ANY WRITTEN OR ORAL REPRESENTATIONS, WARRANTIES OR
                  STATEMENTS, WHETHER EXPRESS OR IMPLIED, MADE BY
                  [POSADAS], OR ANY PARTNER OR MEMBER OF [POSADAS], OR ANY
                  AFFILIATE, AGENT, EMPLOYEE, OR OTHER REPRESENTATIVE OF
                  ANY OF THE FOREGOING OR BY ANY BROKER OR ANY OTHER
                  PERSON REPRESENTING OR PURPORTING TO REPRESENT SELLER
                  WITH RESPECT TO THE ASSETS, THE CONDITION OF THE ASSETS
                  OR ANY OTHER MATTER AFFECTING OR RELATING TO THE
                  TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN THOSE
                  EXPRESSLY SET FORTH IN THIS AGREEMENT.

                  70.     As such, Buyer acknowledged and agreed that it did not rely upon any

         representations regarding the “Condition of the Assets,” which the Agreement defines to include

         “THE ECONOMIC FEASIBILITY, CASH FLOW AND EXPENSES OF THE ASSETS,




         6
             This proviso was in a section that required Posadas to use “commercially reasonable efforts to cause Property
             Manager to operate and maintain the Property substantially consistent with the operation and maintenance of the
             Property over the previous three (3) month period.” (PSA § 3.4(a)(i).) Thus, even aside from the proviso, Posadas’
             obligation was only ever to use commercially reasonable efforts.


                                                                  19
         KE 68920059.15


                                                             21 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                 INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 23 of 34



         AND       HABITABILITY,         MERCHANTABILITY,             FITNESS,      SUITABILITY        AND

         ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR USE OR PURPOSE . . . .”

         (PSA § 7.4(b)(ii).)

                  71.     Thus, absent an express provision of the Agreement indicating that Posadas was

         obligated to deliver the Hotel as a “going concern,” no such obligation exists. The Agreement

         contains no such express provision.

                  72.     In any event, Buyer’s waiver of all conditions precedent to Closing in the Second

         Amendment meant that, even if such an obligation had ever existed, Buyer could not invoke it in

         order to refuse to close: material performance or compliance with covenants was originally a

         “[c]ondition [p]recedent to Buyer’s [o]bligations” under Section 5.2(b), but by Section 2 of the

         Second Amendment “Buyer has waived all conditions precedent to Closing.” As such, even if

         Posadas had been obligated to maintain the Hotel as a “going concern” as a condition precedent to

         closing (which it was not), Buyer waived any such condition and Buyer’s remedies did not include

         refusing to close.

                  73.     In an attempt to clarify the situation, Posadas’ counsel sent a letter to Buyer, on

         May 7, 2020, identifying several of the more glaring flaws in its reasoning, and explaining that

         Posadas expected Buyer to comply with its Closing obligations, by May 11, 2020, as required.

             G. Defendants Refuse to Pay Plaintiff the Earnest Money and Instead File Suit in Puerto
                Rico Seeking to Bar Plaintiff from Remarketing the Hotel.

                  74.     On May 8, 2020—just two days after Buyer asserted that COVID-19 rendered it

         untenable to complete legal and administrative tasks in Puerto Rico—Buyer nevertheless filed a

         complaint and an ex parte motion for a lis pendens and preliminary injunction against closing and

         against Posadas transferring the property to anyone else (the “Puerto Rico Action”) in the Tribunal

         of First Instance in San Juan, Puerto Rico (the “Tribunal” or “Puerto Rico court”).


                                                          20
         KE 68920059.15


                                                      22 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                 INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:1 05/18/2020
                                                   Pg 24 of 34



                  75.     The filing of the Puerto Rico Action was in plain violation of the exclusive

         jurisdiction provision of the Agreement, which provided for disputes to be addressed only in New

         York courts (PSA § 14.14), and the complaint contained numerous material misrepresentations

         and omissions regarding the Agreement and its Amendments.

                  76.     The complaint in the Puerto Rico Action (the “PR Compl.”) falsely represented to

         the Tribunal that Posadas and Hilton had shared economic projections with Buyer that amounted

         to a representation inducing it into believing that, not only was it acquiring an operational Hotel,

         but also a business that would be financially profitable as of the Closing Date. (PR Compl. ¶¶ 20–

         21.) Of course, as set forth above, the Agreement stated precisely the opposite and expressly

         disclaimed any such representation.

                  77.     To deceive the Tribunal into granting ex parte relief, Buyer omitted or

         misrepresented the key facts around the negotiations and full terms of the Agreement. For example,

         Buyer failed to attach copies of the First Amendment, Second Amendment, or Third Amendment

         to its complaint. This allowed Buyer to further mislead the Tribunal by representing that the Initial

         Closing Date was first extended because, “among other things,” Posadas purportedly could not

         meet its pre-Closing obligations. (PR Compl. ¶ 22.) That is patently false, given that it was

         Buyer—not Posadas—that requested the extension (with Buyer depositing an Extension Deposit

         of an additional $1 million in order to secure that extension).

                  78.     Likewise, when it came to explaining the second extension, Buyer conveniently

         mentioned only that CP Acquisition had assigned its rights under the Purchase Agreement to its

         subsidiaries CP Lagoon and CP Ocean, giving the false impression that this was the cause of the

         delay. (PR Compl. ¶¶ 24–25.) In fact, those assignments had occurred on February 28, 2020, the

         same day that the First Amendment was signed.



                                                          21
         KE 68920059.15


                                                      23 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                           INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1                Doc 12-1       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:1 05/18/2020
                                                       Pg 25 of 34



                  79.     Buyer, moreover, neglected to mention that the Parties agreed that New York law

         would govern their transaction, aside from the technicalities of conveyancing in Puerto Rico and

         certain local tax provisions. The first three causes of action in its complaint sought relief under

         Puerto Rico contract law, including seeking to have the Puerto Rico court rewrite the price term

         of the Agreement under the Puerto Rico law doctrine of rebus sic stantibus to reduce the price to

         one that would be “fair.”

                  80.     On the same day that Buyer commenced the Puerto Rico Action, Buyer delivered

         a letter to the Escrow Agent instructing it to withhold the Earnest Money and insisting that the

         Escrow Agent was not empowered to disburse the Earnest Money to Posadas. Notably, the letter

         did not reference the existence of the Puerto Rico Action in any way.

                  81.     On May 9, 2020, unaware that Buyer had initiated the Puerto Rico Action,7 Posadas

         sent a letter to Buyer and the Escrow Agent informing them that, despite Buyer’s anticipatory

         repudiation of the Agreement, Posadas remained “ready, willing and able” to complete the Closing

         on May 11, 2020. This letter also reminded the Buyer and the Escrow Agent that, pursuant to

         Section 2 of the Second Amendment, “Escrow Agent shall immediately release the Earnest Money

         to [Posadas] and . . . Buyer shall not have any right to object to the release of the Earnest Money

         to [Posadas],” if the Closing did not occur on the Closing Date.

                  82.     Despite having been granted three separate additional extensions of the Closing

         Dates, and with full knowledge of the fact that it lacked any excuse for not performing under the

         Agreement, Buyer failed to complete the Closing on the Closing Date as required by Section 1 of

         the Third Amendment.



         7
             Defendants claim to have served Posadas’ Resident Agent in Puerto Rico at some point on Friday, May 8, 2020,
             but Posadas did not receive a copy of the complaint from its Resident Agent until May 11, 2020.


                                                               22
         KE 68920059.15


                                                           24 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                             INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1                Doc 12-1        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF:1 05/18/2020
                                                        Pg 26 of 34



                  83.     On May 11, 2020, after Buyer failed to complete the Closing, Posadas delivered a

         written notice addressed to Buyer and Escrow Agent notifying them that Buyer was in material

         breach of the Agreement, and pursuant to Sections 12.2(a)(ii) and 14.5(b) of the Agreement,

         Posadas was terminating and demanding payment of the $5,100,000 in Earnest Money held by the

         Escrow Agent as liquidated damages.

                  84.     Also on May 11, 2020, Buyer delivered a letter to Posadas and Escrow Agent

         purporting to “reject” the notice of termination, and enclosing the lis pendens that Buyer had

         secured ex parte in the Puerto Rico Action earlier that morning to cloud the Property’s title and

         preclude Posadas from finding a new buyer that would actually honor its contractual

         commitments.8

                  85.     Buyer has since refused Posadas’ request that they dismiss the Puerto Rico Action

         and remove the lis pendens in light of, among other things, the Agreement’s exclusive jurisdiction

         provision requiring disputes to be adjudicated only in New York courts.

                                               FIRST CAUSE OF ACTION

                                                 Breach of Contract
                                  Buyer’s Default and Failure to Pay Earnest Money
                                     (PSA § 12.1(d) and Second Amendment § 2)

                  86.     Plaintiff incorporates by reference and re-alleges each allegation set forth above as

         if fully set forth herein.

                  87.     Pursuant to Section 2.3 of the Agreement, as amended by Section 1 of the Third

         Amendment, Defendants were obligated to complete the Closing by no later than 1:00 p.m.

         (New York time) on May 11, 2020. Further, the parties acknowledged and agreed that “TIME

         SHALL BE OF THE ESSENCE WITH RESPECT TO BUYER’S AND [POSADAS’]


         8
             The lis pendens required Buyer to post a bond, which to Posadas’ knowledge it has not yet done.


                                                                23
         KE 68920059.15


                                                            25 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 27 of 34



         OBLIGATIONS UNDER THIS AGREEMENT (subject to such adjournments of the Closing

         Date as are expressly permitted by this Agreement, including without limitation, Section 8.3(a)).”

         (PSA § 2.3(a).)

                  88.     Prior to the Closing, Posadas was entitled to terminate the Agreement if there was

         a “material breach or default by Buyer in the performance of any of its obligations under th[e]

         Agreement,” and no notice or opportunity to cure such material breach or default was required if

         Buyer failed to “pay the Purchase Price, deliver the documents as required pursuant to Section 6.1

         or acquire the Assets on the Closing Date.” (PSA § 12.1(a)(ii).)

                  89.     Buyer materially breached or defaulted under Section 12.1(a)(ii) of the Agreement

         when they failed to pay the Purchase Price, deliver the documents as required pursuant to

         Section 6.1, and/or acquire the Assets on the Closing Date in accordance with the terms of the

         Agreement. The Closing Date was not adjourned in any manner expressly permitted by the

         Agreement.

                  90.     Buyer’s failure to perform under the Agreement was not otherwise excused. To the

         contrary, Buyer had agreed in the Second Amendment that “notwithstanding anything to the

         contrary contained in the Purchase Agreement … in the event that the Closing does not occur on

         the New Scheduled Closing Date, (x) Escrow Agent shall immediately release the Earnest Money

         to Seller and (y) Buyer shall not have any right to object to the release of the Earnest Money to

         Seller.” (Second Amendment § 2.) As amended by the Third Amendment, the New Scheduled

         Closing Date was May 11, 2020, and the Closing did not occur on that date.

                  91.     Posadas had performed all requisite conditions precedent to Closing under the

         Agreement, as amended, in all material respects, and in any event, Defendants expressly waived

         any such conditions pursuant to Section 2 of the Second Amendment.



                                                          24
         KE 68920059.15


                                                      26 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                   INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 28 of 34



                  92.     Accordingly, Posadas exercised its right to terminate under Section 12.1(a)(ii) of

         the Agreement on May 11, 2020, and notified Buyer of the termination that same day.

                  93.     Section 12.1(d) of the Agreement provided in relevant part:

                  Buyer and [Posadas] hereby acknowledge and agree that it would be impractical
                  and/or extremely difficult to fix or establish the actual damage sustained by
                  [Posadas] as a result of such default by Buyer, and agree[d] that the Earnest Money
                  is a reasonable approximation thereof. Accordingly, in the event that Buyer
                  breaches this Agreement by materially defaulting in the performance of any of its
                  obligations under this Agreement, the Earnest Money shall constitute and be
                  deemed to be the agreed and liquidated damages of [Posadas], and shall be paid by
                  the Escrow Agent to [Posadas] as [Posadas’] sole and exclusive remedy hereunder;
                  provided, however, that the foregoing shall not limit Buyer’s obligation to pay to
                  [Posadas] all attorney’s fees and costs of [Posadas] to enforce the provisions of this
                  Section 12.1.

                  94.     As such, upon being notified of Posadas’ termination pursuant to Section 12.1(a)(ii)

         of the Agreement, the Escrow Agent was obligated to “immediately disburse the Earnest Money”

         to Posadas. (PSA § 12.1(d).)

                  95.     In addition, pursuant to Section 2 of the Second Amendment, Buyer agreed that

         “(i) Buyer has waived all conditions precedent to Closing, and (ii) notwithstanding anything to the

         contrary contained in the Purchase Agreement (including without limitation, Section 14.5(b)), in

         the event that Closing does not occur on the [Closing Date], (x) Escrow Agent shall immediately

         release the Earnest Money to [Posadas] and (y) Buyer shall not have any right to object to the

         release of the Earnest Money to Seller.”

                  96.     In accordance with the foregoing terms and conditions, Posadas was entitled to

         receive the $5,100,000 in Earnest Money immediately upon its termination of the Agreement

         pursuant to Section 12.1(a)(ii) of the Agreement, and Buyer had no right to object or obstruct

         Posadas’ receipt of the Earnest Money.




                                                           25
         KE 68920059.15


                                                       27 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                   INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                 RECEIVEDExhibit
                                                                                          NYSCEF:1 05/18/2020
                                                     Pg 29 of 34



                  97.     On May 11, 2011, Buyer materially breached Section 2 of the Second Amendment

         when it delivered a letter to the Escrow Agent objecting to the release of the Earnest Money to

         Posadas, which caused the Escrow Agent to decline to release the Earnest Money.

                  98.     As a direct result of Buyer’s material breaches of and default under the Agreement,

         as amended, Posadas has incurred monetary damages of $5,100,000, plus prejudgment interest and

         costs. Pursuant to Section 12.1(d) of the Agreement, Posadas is entitled to recover such monetary

         damages and interest, as well as all attorneys’ fees and costs incurred to enforce Section 12.1 of

         the Agreement.

                                           SECOND CAUSE OF ACTION

                                        Declaratory Judgement (CPLR 3001)

                  99.     Plaintiff incorporates by reference and re-alleges each allegation set forth above as

         if fully set forth herein.

                  100.    There is a ripe and justiciable dispute between the parties as to the scope of Buyer’s

         obligations under the Agreement, as amended, and its material breaches thereof or default

         thereunder.

                  101.    As such, Posadas seeks a judgment declaring that:

                          (a)     Buyer materially breached or defaulted under the terms of the Agreement

         by failing to complete the Closing by the Closing Date of May 11, 2020 pursuant to Section 2.3 of

         the Agreement, as amended;

                          (b)     Posadas was entitled to terminate the Agreement pursuant to

         Section 12.1(a)(ii) of the Agreement, and properly terminated the Agreement thereunder after

         Buyer failed to close on May 11, 2020;




                                                           26
         KE 68920059.15


                                                       28 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                      INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                 RECEIVEDExhibit
                                                                                          NYSCEF:1 05/18/2020
                                                     Pg 30 of 34



                          (c)     Posadas was entitled to the immediate disbursement of the $5,100,000 in

         Earnest Money deposited by Buyer with the Escrow Agent pursuant to Section 12.1(d) of the

         Agreement;

                          (d)     Buyer materially breached Section 2 of the Second Amendment when it

         objected to the Escrow Agent immediately disbursing the Earnest Money to Posadas on May 11,

         2020;

                          (e)     This action was brought to enforce the provisions of Section 12.1 of the

         Agreement, and Buyer is therefore obligated to pay Posadas’ attorneys’ fees and costs pursuant to

         Section 12.1(d) of the Agreement;

                          (f)     Buyer has no legal or equitable interests in, or rights to, the assets identified

         in or related to the Agreement, including, but not limited to, all parcels of land or real property

         described in the Agreement, as amended, and all Schedules thereto, and all lis pendens or other

         notices or claims filed by Buyer are null and void and of no legal force or effect; and

                          (g)     New York has exclusive jurisdiction over all actions arising from, or related

         to, the Agreement pursuant to Section 14.14 of the Agreement.

                                             THIRD CAUSE OF ACTION

                                                Breach of Contract
                            Violation of Exclusive Jurisdiction Provision (PSA § 14.14)

                  102.    Plaintiff incorporates by reference and realleges each allegation set forth above as

         if fully set forth herein.

                  103.    Pursuant to Section 14.14 of the Agreement:

                  Buyer and [Posadas] each irrevocably submits to the exclusive jurisdiction of (a)
                  the Supreme Court of the State of New York and (b) the United States District
                  Court for the Southern District of New York for purposes of any suit, action or
                  other proceeding arising out of this Agreement or any transaction contemplated
                  hereby…. Buyer and [Posadas] each irrevocably and unconditionally waive any
                  objection to the laying of venue of any action, suit or proceeding arising out of the

                                                             27
         KE 68920059.15


                                                        29 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                 INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 31 of 34



                  Agreement or the transactions contemplated hereby in (x) the Supreme Court of the
                  State of New York and (y) the United States District Court for the Southern District
                  of New York, and hereby further irrevocably and unconditionally waives and
                  agrees not to plead or claim in any such court that any such action, suit or
                  proceeding brought in any such court has been brought in an inconvenient forum.

         (Emphasis added.)

                  104.    In direct breach of Section 14.14 of the Agreement, Defendants commenced

         litigation in the Tribunal de Primera Instancia, Centro Judicial de San Juan, Sala Superior, in San

         Juan, Puerto Rico.

                  105.    As a direct result of Defendants’ breach of Section 14.14, Posadas was forced to

         retain legal counsel to defend against Defendants’ wrongfully brought action and incurred

         attorneys’ fees and costs in connection therewith. Further, Defendants have incurred additional

         costs and expenses as a direct result of the wrongful restraint imposed by the lis pendens obtained

         from the Tribunal de Primera in breach of Section 14.14 of the Agreement. Under Puerto Rico

         law, a lis pendens could not have issued had Defendants complied with Section 14.14.

                  106.    In the alternative, Defendants’ conduct in connection with the Puerto Rico Action,

         including making false or misleading representations to the Puerto Rico court to secure ex parte

         relief (including, but not limited to, omitting to disclose to the Court contrary terms of the

         Agreement and relying upon conditions expressly waived by the Second Amendment without

         disclosing that fact) has breached the implied covenant of good faith and fair dealing.

                  107.    Posadas has therefore been harmed as a direct and proximate result of Defendants’

         conduct, including its attorneys’ fees and costs incurred in defending against the litigation pending

         in Puerto Rico and damages arising from any wrongful restraint imposed in the litigation in Puerto

         Rico and the inability of Posadas to market and sell the property while this dispute continues.




                                                          28
         KE 68920059.15


                                                      30 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                  INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 32 of 34



                  108.    These damages are separate and apart from the harms contemplated by

         Section 12.1(d) of the Agreement, the Earnest Money is inadequate to compensate Posadas for

         such harms, and the Earnest Money cannot be treated as liquidated damages thereunder in

         connection with this cause of action.

                  WHEREFORE, Plaintiff demands the following relief in its favor and in favor of the

         Class, and against Defendants, as follows:

                          A. Awarding Plaintiff damages in the amount of $5,100,000 and/or such other
                             amount as may be established;

                          B. Awarding Posadas damages in such amount as may be established in connection
                             with its defense of the action pending in Puerto Rico and and damages arising
                             from any wrongful restraint imposed in the litigation in Puerto Rico and the
                             inability of Posadas to market and sell the property while this dispute continues;

                          C. Awarding Plaintiff prejudgment interest on all damages as provided by contract
                             or law;

                          D. Awarding Posadas its attorneys’ fees and costs incurred in connection with
                             enforcing Section 12.1 of the Agreement in accordance with Section 12.1(d) of
                             the Agreement;

                          E. Awarding Posadas its reasonable costs and fees, including attorneys’ fees, in
                             connection with enforcing Section 14.14 of the Agreement;

                          F. A declaratory judgment declaring that:

                                 a. Defendants materially breached or defaulted under Section 2.3(a) of the
                                    Agreement, as amended;

                                 b. Posadas properly terminated the               Agreement     pursuant    to
                                    Section 12.1(a)(ii) of the Agreement;

                                 c. Defendants materially breached Section 12.1 of the Agreement and
                                    Section 2 of the Second Amendment;

                                 d. Defendants breached Section 14.4 of the Agreement by commencing
                                    litigation in Puerto Rico;

                                 e. Defendants hold no legal or equitable interests in, or rights to, any of
                                    the assets or property identified in or related to the Agreement, whether
                                    real or personal, tangible or intangible, and all lis pendens or other


                                                           29
         KE 68920059.15


                                                       31 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                                 INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1               Doc 12-1     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:1 05/18/2020
                                                    Pg 33 of 34



                                     notices or claims to the contrary are null and void and of no legal force
                                     or effect; and

                          G. Such further and other relief as this Court may deem just and proper.




                                                          30
         KE 68920059.15


                                                      32 of 33
FILED: MONROE COUNTY CLERK 05/18/2020 01:31 PM                                      INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 1           Doc 12-1   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                          RECEIVEDExhibit
                                                                                   NYSCEF:1 05/18/2020
                                              Pg 34 of 34



          Dated: May 18, 2020                      KIRKLAND & ELLIS LLP



                                                   /s/ Aaron Marks
                                                   Aaron Marks, P.C.
                                                   Joseph M. Sanderson
                                                   Jace A. Cearley
                                                   Giselle Sedano
                                                   KIRKLAND & ELLIS LLP
                                                   601 Lexington Avenue
                                                   New York, New York 10022
                                                   Telephone: (212) 446-4800
                                                   Facsimile: (212) 446-4900
                                                   Email: aaron.marks@kirkland.com
                                                           joseph.sanderson@kirkland.com
                                                           jace.cearley@kirkland.com
                                                           giselle.sedano@kirkland.com

                                                   Counsel for Plaintiff Posadas de Puerto Rico
                                                   Associates, L.L.C.




                                                 31
         KE 68920059.15


                                              33 of 33
